Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0277164 to Drucker et al. (hereinafter “Drucker”).

Regarding Claim 1, Drucker teaches a device (see abstract, see Figs. 1, 7a), comprising: 
a main body (see personal digital assistant (PDA) 4, Figs. 1, 7a, see paragraphs [0075] and [0105]); and 
a test module (see measurement module 78, Figs. 6a – 7a, see paragraphs [0091] – [0105] describing a glucose measurement module integrated with the PDA 4) detachably coupled to the main body (see arrangement at Figs. 6a – 6i, illustrating the separate measurement module and Figs. 7a – 7b illustrating the measurement module 78 connected with the PDA 4, see paragraph [0102]), the test module (78) including a cover (see external surfaces of the module 78 at Figs. 6a-6i serving as a housing, see paragraph [0100]) engageable to the main body (4) by engagement of a snap-fit connection and disengageable from the main body (4) by disengagement of the snap-fit connection (see paragraph [0093] stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus the mechanical latches that allow engagement/disengagement of the PDA and the module can reasonably be considered as the claimed snap-fit connection), wherein the snap-fit connection is engageable by translational motion of the cover (78) relative to the main body (see arrangement at Figs. 7a, 7b illustrating the module 78 being inserted/slid into the main body 4 including electrical connection between the electrical connector 84 of module 78 with a corresponding electrical connector of the PDA, see paragraph [0093], thus being in translational motion for engaging the main body 4), and wherein the snap-fit connection is disengageable by rotational motion of the cover (78) relative to the main body (see arrangement of module/cover 78 at Figs. 6a-6i along with arrangement at Figs. 7a-7b, and paragraph [0093] that allow mechanical latching  engagement of the module 78 with the PDA 4, even though Drucker does not explicitly state a “rotational motion” to disengage the cover relative to the main body, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a rotational motion during disengagement of the cover relative to the main body, since it is known in the art of mechanical connectors and fasteners that utilize latches as described at paragraph [0093] generally are lifted/raised or are inclined at an angle (i.e. rotated) to certain degree in order to remove it from the corresponding gripping/latching portion).

Regarding Claim 2, Drucker as modified above teaches wherein the snap-fit connection (see mechanical latching connection described at paragraph [0093]) is not disengageable by translational motion of the cover relative to the main body (see arrangement at Figs. 1, 4, see modification above, note that without a slight lift/raised/inclined/rotated action of the module 78, disengagement will not be possible through only translational motion).  

Claims 3 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker in view of U.S. Patent No. 6,418,332 B1 to Mastrototaro et al. (hereinafter “Mastrototaro”).

Regarding Claim 3, Drucker as modified above teaches wherein the main body (4, Fig. 7a) comprises a center axis (see Fig. 7a) .
Drucker teaches the claimed invention except for the main body comprising at least two resilient cantilevered arms, and wherein the at least two resilient cantilevered arms are arranged to move towards and away from the center axis.
Mastrototaro, in the field of methods and apparatuses for electrically connecting a medical glucose monitor to a glucose sensor set, teaches at least two resilient cantilevered arms (see cantilevered latch arms 44 comprising latch tips 43, Fig. 4, see Col. 5, lines 25 – 48), and wherein the at least two resilient cantilevered arms (44, 43) are arranged to move towards and away from the center axis (see Col. 5, lines 25 – 47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resilient cantilevered arms of Mastrototaro into Drucker in order to allow a more secured connection, hence improving overall accuracy and stability of the device.

Regarding Claim 4, Drucker in view of Mastrototaro as modified above teaches wherein the at least two resilient cantilevered arms (44, 43 of Mastrototaro) are arranged to move towards each other during engagement of the snap-fit connection (see modification above, see also Col. 5, lines 25 – 47 of Mastrototaro).  

Regarding Claim 5, Drucker in view of Mastrototaro as modified above teaches wherein the at least two resilient cantilevered arms (44, 43 of Mastrototaro) each include at least one engagement tab (see latch tips 43, Fig. 4 of Mastrototaro), wherein the cover (see sensor connector 12 having housing 40, Figs. 4, 5 of Mastrototaro and/or 78, Fig. 6h of Drucker) includes at least two engagement tab receptacles (see latch recess 55, Figs. 4, 5 of Mastrototaro and/or Fig. 6h of Drucker at the connecting edge between the extension portion 82 and the mounting portion 80 having two (i.e. left and right side) regions that appear to have engagement tabs), and wherein each of the at least two engagement tab receptacles (55 of Mastrototaro) is configured to receive one of the engagement tabs (43 of Mastrototaro).  

Regarding Claim 6, Drucker teaches a device (see abstract, Figs. 1, 7a, 7b), comprising: 
a main body (see personal digital assistant (PDA) 4, Figs. 1, 7a, see paragraphs [0075] and [0105]); and 
a test module (see measurement module 78, Figs. 6a – 7a, see paragraphs [0091] – [0105] describing a glucose measurement module integrated with the PDA 4) detachably coupled to the main body (see arrangement at Figs. 6a – 6i, illustrating the separate measurement module and Figs. 7a – 7b illustrating the measurement module 78 connected with the PDA 4, see paragraph [0102]), wherein the test module (78) comprises a cover (see external surfaces of the module 78 at Figs. 6a-6i serving as a housing, see paragraph [0100]), and wherein the cover (78) includes a rib engageable within a rib receptacle of the main body (see paragraph [0093] stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus the mechanical latches can be reasonably considered as the claimed rib while corresponding structure of the PDA corresponds to a rib receptacle) to restrict motion of the cover (78) relative to the main body (4, see arrangement at Figs. 7a, 7b).  
Even though Drucker illustrates a structure that appears as a receptacle on the module 78 as seen at Fig. 6h at both left and right side right below the extension portion 82 and at the top edge portion of mounting portion 80, that appears to be operable to receive an arm of the main body 4, Drucker is silent as to how it explicitly attaches to the main body i.e. Drucker is silent regarding a receptacle operable to receive a biasable arm of the main body.  
Mastrototaro, in the field of methods and apparatuses for electrically connecting a medical glucose monitor to a glucose sensor set, teaches that it is known to use a receptacle (see latch recesses 55, Figs. 4, 5, see Col. 5, lines 25 – 29) operable to receive a biasable arm (see cantilevered latch arms 44 comprising latch tips 43, Fig. 4, see Col. 5, lines 25 – 48) of the main body (see sensor set 20, Fig. 4) for coupling the main body (20) and the cover (sensor connector 12, Fig. 4) together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receptacle and biasable arm of Mastrototaro into Drucker in order to allow a more secured connection, hence improving overall accuracy and stability of the device.

Regarding Claim 14, Drucker teaches a handheld electronic device (see PDA 4, Figs. 1, 7a, such as mobile phone as described at paragraphs [0075], [0100]) comprising:   
a main body (4, Figs. 1, 7a, see paragraphs [0075] and [0105]); and 
a test module (see measurement module 78, Figs. 6a – 7a, see paragraphs [0091] – [0105] describing a glucose measurement module integrated with the PDA 4) detachably coupled to the main body (see arrangement at Figs. 6a – 6i, illustrating the separate measurement module and Figs. 7a – 7b illustrating the measurement module 78 connected with the PDA 4, see paragraph [0102]), wherein the test module (78) comprises a cover (see external surfaces of the module 78 at Figs. 6a-6i serving as a housing, see paragraph [0100]), and wherein the cover (78) includes a rib engageable within a rib receptacle of the main body (see paragraph [0093] stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus the mechanical latches can be reasonably considered as the claimed rib while corresponding structure of the PDA corresponds to a rib receptacle) to restrict motion of the cover (78) relative to the main body (4, see arrangement at Figs. 7a, 7b).  
Even though Drucker illustrates a structure that appears as a receptacle on the module 78 as seen at Fig. 6h at both left and right side right below the extension portion 82 and at the top edge portion of mounting portion 80, that appears to be operable to receive an arm of the main body 4, Drucker is silent as to how it explicitly attaches to the main body i.e. Drucker is silent regarding an engagement tab operable to engage a biasable arm of the main body.  
Mastrototaro, in the field of methods and apparatuses for electrically connecting a medical glucose monitor to a glucose sensor set, teaches that it is known to use an engageable tab (see latch recesses 55 comprising latch keepers 56 within, Figs. 4, 5, see Col. 5, lines 25 – 47) operable to engage a biasable arm (see cantilevered latch arms 44 comprising latch tips 43, Fig. 4, see Col. 5, lines 25 – 48) of the main body (see sensor set 20, Fig. 4) for coupling the main body (20) and the cover (sensor connector 12, Fig. 4) together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receptacle and biasable arm of Mastrototaro into Drucker in order to allow a more secured connection, hence improving overall accuracy and stability of the device.

Regarding Claim 7, Drucker in view of Mastrototaro as modified above teaches the cover (12, Fig. 4 of Mastrototaro) further comprising an engagement tab (see latch keepers 56, Fig. 5, see Col. 5, lines 39 – 47 of Mastrototaro) operable to engage a corresponding engagement tab (see for instance the latch lips 43, Fig. 4 of Mastrototaro) of the biasable arm (see cantilevered latch arms 44, Fig. 4 of Mastrototaro) to restrict translational motion of the cover (12 of Mastrototaro) away from the main body (20 of Mastrototaro).  
Regarding Claim 8, Drucker in view of Mastrototaro as modified above teaches the engagement tab of the cover (see latch keepers 56 of the housing 40, Fig. 5 of Mastrototaro) comprising a sloped surface (see surfaces at both latch keepers 56, Fig. 5 of Mastrototaro) operable to bias the biasable arm (44, 43, Fig. 4 of Mastrototaro) relative to a center axis of the main body as the engagement tab (56 of Mastrototaro) and the corresponding engagement tab (43, 44 of Mastrototaro) engage one another (see Figs. 4 and 5 of Mastrototaro).  

Regarding Claims 9 and 16, Drucker in view of Mastrototaro as modified above teaches the corresponding engagement tab of the biasable arm (43, 44 of Mastrototaro) comprising a sloped surface (see surfaces at both latch tips 43, Fig. 4 of Mastrototaro) operable to bias the biasable arm relative to a center axis of the main body as the engagement tab (56 of Mastrototaro) and the corresponding engagement tab (43, 44 of Mastrototaro) engage one another.  

Regarding Claims 10 and 17, Drucker in view of Mastrototaro as modified above teaches the main body (20, Fig. 4 of Mastrototaro) further comprising a second biasable arm (see arrangement at Figs. 4 and 5 showing left and right biasable arms 44 that mate with corresponding left and right recesses 55 of Mastrototaro), wherein the biasable arm and the second biasable arm (left and right side of main body 20 of Mastrototaro having such biasable arms as claimed) are operable to move relative to the center axis of the main body when the main body (20 of Mastrototaro) and the cover (housing 40, Figs. 4, 5 of Mastrototaro) are coupled together.  
Regarding Claims 11 and 18, Drucker in view of Mastrototaro as modified above teaches the cover (see 78 at Figs. 6a-6i of Drucker) further comprising a test strip receptacle (see end 86, Fig. 68, where the strip 8 of Fig. 1 is inserted, see paragraph [0092] of Drucker).  

Regarding Claims 12 and 20, Drucker in view of Mastrototaro as modified above teaches wherein the rib extends from an inner surface of the cover (see paragraph [0093] of Drucker stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus reading on the invention as claimed).  

Regarding Claims 13 and 19, Drucker in view of Mastrototaro as modified above teaches the test module (78 of Drucker) further comprising one or more electronic components (see measurement module 2, 78, Figs. 1, 6a – 6i of Drucker and paragraphs [0075], [0091], [0092], [0100] of Drucker) and a test strip connector (see end 86, Figs. 6d – 6f of Drucker) coupled to the cover (78 of Drucker), the test strip connector (86 of Drucker) operable to receive a test strip (test strip 8, Fig. 1, see paragraph [0092] of Drucker).  

Regarding Claim 15, Drucker in view of Mastrototaro as modified above teaches the biasable arm (see cantilevered latch arms 44 comprising latch tips 43, Fig. 4, see Col. 5, lines 25 – 48 of Mastrototaro) comprising a corresponding engagement tab (see latch tips 43, Fig. 4 of Mastrototaro), wherein the engagement tab (55, 56, Figs. 4, 5 of Mastrototaro) and the corresponding engagement tab (43 of Mastrototaro) are operable to engage one another to restrict translational motion of the cover relative to the main body (see arrangement at Figs. 4, 5 of Mastrototaro).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Powell (U.S. 2009/0282947 A1) teaches an encoder device that includes a housing and comprising a detent and a corresponding tab for engagement with the housing.
Grant et al. (U.S. 5,232,668) teaches a test strip holding and reading mechanism for a meter with housing structures being engaged with a groove and corresponding mating structure.
DeSimone et al. (U.S. 4,833,088) teaches reagent strip handling mechanism comprising a slide mechanism with snap action for securing the components within.
Sacherer (U.S. 8,003,052) teaches diagnostic tape cassette having biasable engagement to secure corresponding portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861